Citation Nr: 0318384	
Decision Date: 07/31/03    Archive Date: 08/05/03	

DOCKET NO.  02-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The veteran, who reportedly had active service from 
July 1980 to January 1981, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that there is 
additional development that is required under the Veterans 
Claims Assistance Act of 2000.  In this regard, the Board 
notes that the veteran reported in his initial application 
for VA benefits that he received treatment for his stomach at 
the Hines VA Medical Center from 1981 to the present date.  
The RO acknowledged this in the December 2001 rating decision 
and in the Statement of the Case.  However, it appears that 
the RO failed to obtain those VA medical records.  The VA is 
deemed to have constructive knowledge of those records, and 
in this case, has actual knowledge of the existence of those 
records.  As such, they are considered to be evidence that is 
of record at the time any decision is made and must be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also 38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(3).  

The Board also observes that in January 2000 the veteran's 
representative requested that the RO obtain relevant private 
medical records from two hospitals and submitted completed 
and signed VA Forms 21-4121 to permit the RO to obtain those 
records.  Again, it appears that the RO failed to provide 
assistance required by the VCAA.  See 38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

The Board notes that the veteran was afforded a VA 
examination in connection with his claim.  However, the 
examiner clearly indicated that the service medical records 
were unavailable for review.  Given the fact that the veteran 
was seen for pertinent complaints during service and had a 
pertinent diagnosis following the VA examination, along with 
contentions that he received treatment between the time of 
his separation from service and the date of the VA 
examination, it would appear that a further examination and 
opinion is necessary because the current record does not 
contain sufficient medical evidence to decide the claim.  As 
such, the Board is of the opinion that the veteran should be 
afforded an additional examination.  

Lastly, the record does not appear to contain verification of 
the veteran's exact dates of service.  Such information is 
necessary because the veteran's claim includes consideration 
of service connection of a duodenal ulcer, a disorder subject 
to a one-year presumptive period following the veteran's 
separation from service.  As such, the veteran's dates of 
service should be verified.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should verify the veteran's 
exact dates of service with the 
appropriate government entity.  

2.  The RO should obtain and associate 
with the claims file all records of 
treatment the veteran received at the 
Hines VA Medical Center dated from 1981 
to the present.  

3.  The RO should obtain and associate 
with the claims file treatment records 
pertaining to the veteran dated between 
1982 and 1997 from Cook County Hospital 
in Chicago, Illinois, and West Suburban 
Hospital in Oak Park, Illinois.  

4.  When the development requested in 
paragraphs 2 and 3 above has been 
completed, the veteran should be afforded 
an examination to ascertain the nature 
and etiology of any gastrointestinal 
disorder that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the veteran's claims 
file, including service medical records, 
and offer an opinion as to whether any 
currently diagnosed disorder is causally 
or etiologically related to 
symptomatology documented in service 
medical records.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with the current appeal.  No action is required of 
the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



